DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Mr. Steven B. Chang on 14 January 2022.
The application has been amended as follows:

5. (Currently Amended) A vehicle comprising:
a microphone-loudspeaker integrated apparatus being attached at a predetermined position of an overhead console of the vehicle,
wherein the microphone-loudspeaker integrated apparatus includes:
a plurality of microphones,
a loudspeaker disposed between two microphones of the plurality of microphones, and
a synthesis unit that synthesizes sounds collected from the plurality of microphones, wherein
a distance between the plurality of microphones is set so as to fall within a range within which a maximum frequency of sound needed for recognizing voice is greater than a predetermined frequency and within a range within which a noise amount due to vibration of the loudspeaker is less than a predetermined noise limit, when voice recognition is performed based on sound obtained through synthesis by the synthesis unit.

Allowable Subject Matter
Claims 1-7 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Walsh et al. (US #2015/0016642) in view of Yuzuhira et al. (US #2020/0077214) further in view of Ukai et al. (US #2010/0208907) and further in view of Yamamoto (JP #2004/282157) teaches a microphone-loudspeaker integrated apparatus comprising:
a plurality of microphones;
a synthesis unit that synthesizes sounds collected from the plurality of microphones.

But, Walsh et al. in view of Yuzuhira et al. further in view of Ukai et al. and further in view of Yamamoto fails to teach a microphone-loudspeaker integrated apparatus comprising:
a loudspeaker disposed between two microphones of the plurality of microphones; and
a synthesis unit that synthesizes sounds collected from the plurality of microphones, wherein
a distance between the plurality of microphones is set so as to fall within a range within which a maximum frequency of sound needed for recognizing voice is greater than a predetermined frequency and within a range within which a noise amount due to vibration of the loudspeaker is less than a predetermined noise limit, when voice 
the microphone-loudspeaker integrated apparatus is used in a state in which the microphone-loudspeaker integrated apparatus is attached at a predetermined position of an overhead console of a vehicle.

These limitations, in combination with the remaining limitations of independent Claims 1 and 5 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651